UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, Nebraska 68114 (Address of principal executive offices) (Zip code) Edson L. Bridges III 8401 West Dodge Road, Suite 256 Omaha, Nebraska 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. Bridges Investment Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Cost Value COMMON STOCKS - 93.99% Amusement, Gambling, and Recreation Industries - 0.47% The Walt Disney Co. $ $ Beverage and Tobacco Product Manufacturing - 5.89% Altria Group, Inc. PepsiCo, Inc. Philip Morris International, Inc. Chemical Manufacturing - 6.88% Abbott Laboratories Allergan, Inc. Gilead Sciences, Inc.(a) The Procter & Gamble Co. Teva Pharmaceutical Industries, Ltd. - ADR Computer and Electronic Product Manufacturing - 13.94% Apple, Inc.(a) Cisco Systems, Inc.(a) Dolby Laboratories, Inc.(a) Hewlett Packard Co. QUALCOMM, Inc. Research In Motion Ltd.(a) Waters Corp.(a) Couriers and Messengers - 2.19% FedEx Corp. United Parcel Service, Inc. Credit Intermediation and Related Activities - 11.54% Bank Of America Corporation Capital One Financial Corp. Credicorp Ltd. First National of Nebraska, Inc.(a) JPMorgan Chase & Co. Visa, Inc. Wells Fargo & Co. Data Processing, Hosting and Related Services - 0.75% Rackspace Hosting, Inc.(a) Electrical Equipment, Appliance, and Component Manufacturing - 0.76% Emerson Electric Co. Electronics and Appliance Stores - 2.93% Best Buy Co.,Inc. Food Services and Drinking Places - 1.82% McDonald's Corp. General Merchandise Stores - 2.14% Kohl's Corp.(a) Target Corp. Health and Personal Care Stores - 3.50% Express Scripts, Inc.(a) Heavy and Civil Engineering Construction - 1.07% Fluor Corp. Insurance Carriers and Related Activities - 2.38% Berkshire Hathaway, Inc.(a) Leather and Allied Product Manufacturing - 0.34% Nike, Inc. Machinery Manufacturing - 5.00% Caterpillar, Inc. General Electric Co. Roper Industries, Inc. Management of Companies and Enterprises - 1.35% The Goldman Sachs Group, Inc. Mining (except Oil and Gas) - 1.64% BHP Billiton Ltd. - ADR Miscellaneous Manufacturing - 0.97% Stryker Corp. Nonstore Retailers - 0.68% Amazon.com, Inc.(a) Oil and Gas Extraction - 6.24% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Other Information Services - 3.78% Google, Inc.(a) Petroleum and Coal Products Manufacturing - 2.33% Chevron Corp. Professional, Scientific, and Technical Services - 5.43% Celgene Corp.(a) Mastercard, Inc. Publishing Industries (except Internet) - 0.88% Microsoft Corp. Rail Transportation - 2.94% Union Pacific Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.54% American Capital Ltd.(a) CME Group, Inc. T. Rowe Price Group, Inc. Support Activities for Mining - 0.92% Transocean Ltd.(a) Telecommunications - 1.32% DIRECTV(a) Water Transportation - 1.37% Carnival Corp. TOTAL COMMON STOCKS (Cost$52,114,516) $ $ Principal Amount Cost Value CORPORATE BONDS - 4.05% Beverage and Tobacco Product Manufacturing - 0.39% Reynolds American, Inc. 7.250%, 06/01/2012 $ $ $ Broadcasting (except Internet) - 0.34% Comcast Corp. 6.500%, 01/15/2017 Building Material and Garden Equipment and Supplies Dealers - 0.33% Home Depot, Inc. 5.400%, 03/01/2016 Credit Intermediation and Related Activities - 0.75% First National Bank of Omaha 7.320%, 12/01/2010 MBNA Corporation 7.500%, 03/15/2012 Funds, Trusts, and Other FinancialVehicles - 0.45% Spectra Energy Capital, LLC 8.000%, 10/01/2019 General Merchandise Stores - 0.58% JC Penney Corp., Inc. 7.400%, 04/01/2037 Machinery Manufacturing - 0.44% Applied Materials, Inc. 7.125%, 10/15/2017 Merchant Wholesalers, Nondurable Goods - 0.37% Cardinal Health, Inc. 6.750%, 02/15/2011 Oil and Gas Extraction - 0.40% Anadarko Petroleum Corp. 7.625%, 03/15/2014 TOTAL CORPORATE BONDS (Cost$2,555,062) $ $ Shares Cost Value SHORT TERM INVESTMENTS - 2.76% Mutual Fund - 2.76% SEI Daily Income Trust Treasury Fund, 0.010% $ $ TOTAL SHORT TERM INVESTMENTS (Cost$1,917,995) $ $ Total Investments (Cost$56,587,573)-100.80% $ Liabilities in Excess of Other Assets - (0.80)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows:1 Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation 1Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Financial Accounting Standards Board ("FASB") accounting standards codification "Fair Value Measurements and Disclosures" Topic 820 ("ASC 820"), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: • Level 1 - Quoted prices in active markets for identical securities • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2010: Description Level 1 Level 2 Level 3 Total Equity Manufacturing $ $ - $ - $ Finance and Insurance - - Retail Trade - - Mining - - Information - - Professional, Scientific, and Technological Services - - Transportation and Warehousing - - Management of Companies - - Construction - - Arts, Entertainment and Recreation - - Accommodation and Food Services - - Total Equity - - Fixed Income Corporate Bonds - - Total Fixed Income - - Short-Term Investments - - Total Investments in Securities $ $ $ - $ 70,136,198 Transfers between levels are recognized at the end of the reporting period. As of September 30, 2010, there were no significant transfers into, or out of Level 1 or Level 2 since December 31, 2009. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Bridges Investment Fund, Inc. By (Signature and Title) /s/ Edson L. Bridges III Edson L. Bridges III, President and Chief Executive and Investment Officer Date11/22/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Edson L. Bridges III Edson L. Bridges III, President and Chief Executive and Investment Officer Date11/22/2010 By (Signature and Title)* /s/ Brian Kirkpatrick Brian Kirkpatrick, Executive Vice President Date11/22/2010 By (Signature and Title)* /s/ Nancy K. Dodge Nancy K. Dodge, Treasurer and Chief Compliance Officer Date11/22/2010 * Print the name and title of each signing officer under his or her signature.
